 Case 1:14-cr-00716-VM Document 211 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          September 14, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    14 CR 716 (VM)
     - against -                   :
                                   :    ORDER
BAKTASH AKASHA ABDALLA,            :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     The Court sentenced defendant Baktash Akash Abdalla

(“Abdalla”)     on   August   16,    2019    to    twenty-five      years’

imprisonment.    (See    “Judgment,”    Dkt.      No.   185.)    Abdalla’s

judgment of conviction was entered August 19, 2019. (See id.)

     Abdalla has filed a motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. Section 2255(f).

(See “Motion,” Dkt. No. 210.) Because Abdalla placed his

Motion in the mail on September 2, 2020, it is timely. See

Moshier v. United States, 402 F.3d 116, 118 (2d Cir. 2005).

He requests that the Court hold his Motion in abeyance to

permit him to file a memorandum of law in support of his

Motion.

     The Court grants Abdalla’s request and directs that he

file any memorandum of law in support of his Motion within 45

days of the date of this Order. The Clerk of Court is directed

to mail a copy of this Order to Baktash Akasha Abdalla,

Register   Number       91151-054,     FCI     Oakdale     II,    Federal
 Case 1:14-cr-00716-VM Document 211 Filed 09/14/20 Page 2 of 2




Correctional Institution, P.O. Box 5010, Oakdale, LA 71463

and note service on the docket.

SO ORDERED.

Dated:   New York, New York
         14 September 2020




                                 2
